SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: [ ] Preliminary Information Statement [] Confidential, for use of the Commission only [x] Definitive Information Statement CENTALE, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined.) 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CENTALE, INC. 37 HAMBURG STREET EAST AURORA, NY 14052 INFORMATION STATEMENT To the Holders of the Voting Stock: The purpose of this Information Statement is to notify you that the holders of shares representing a majority of the voting power of Centale, Inc. (the “Company”) have given their written consent to a resolution adopted by the Board of Directors of the Company to amend the articles of incorporation so as to effect a reverse split of the Company’s common stock in a ratio of 1-for-35.We anticipate that this Information Statement will be mailed on February 11, 2008 to shareholders of record.On or after March 3, 2008, the amendment of the articles of incorporation will be filed with the New York Department of State and will become effective. New York corporation law permits holders of a majority of the voting power to take shareholder action by written consent if the issuer’s certificate of incorporation authorizes such action.Centale’s certificate of incorporation authorizes shareholder action by written consent.Accordingly, the Company will not hold a meeting of its shareholders to consider or vote upon the amendment of the Company’s certificate of incorporation. WE ARE NOT ASKING YOU FOR A PROXY. YOU ARE REQUESTED NOT TO SEND US A PROXY. February 11, 2008 Thaddeus A. Wier, Jr. Chairman VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS We determined the shareholders of record for purposes of this shareholder action at the close of business on January 25, 2008(the “Record Date”).On the Record Date, the authorized voting stock consisted of 250,000,000 shares of common stock, par value $0.01, each of which is entitled to one vote.On the Record Date, there were 247,120,769 shares of common stock issued, outstanding and entitled to vote. The following table sets forth the number of shares of voting stock beneficially owned by each person who, as of the Record Date, owned beneficially more than 5% of the Company’s voting stock, as well as the ownership of such shares by each member of the Company’s Board of Directors and the shares beneficially owned by its officers and directors as a group. Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership Percentage of Class Thaddeus A. Wier, Jr. 97,769,890 (2) 39.6% Patrick T. Parker 4,689,745 (3) 1.9% Sterling Shepperd 6,200,000 2.5% All officers and directors as a group (3 persons) 108,659,635 44.0% Carlos Huerta 3980 Howard Hughes Parkway Las Vegas, NV 89109 56,575,745 (4) 22.9% Kenneth Keller 1206 Carriage Rd. East Aurora, NY 14052 13,183,912 5.3% (1) The address of each shareholder, unless otherwise noted, is c/o Centale, Inc. 37 Hamburg Street, East Aurora, NY 14052. (2) Includes 289,800 shares owned by Mr. Wier’s minor children. (3) Includes 60,000 shares owned by Mr. Parker’s spouse and 5,000 shares owned by his daughter. (4) Includes (a) 37,029,918 shares owned by Go Global, Inc., of which Mr. Huerta is the sole owner, and (b) 310,000 shares that Mr. Huerta holds as trustee of trust for the benefit of his minor children. AMENDMENT OF THE CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF THE COMMON STOCK The Board of Directors of the Company has unanimously adopted a resolution to amend the Certificate of Incorporation to effect a reverse split of the Company’s outstanding common stock at a ratio of 1:35 (the “Reverse Split”).The holders of shares representing a majority of the voting power of the Company’s outstanding voting stock have given their written consent to the resolution. Under New York corporation law, the consent of the holder of a majority of the voting power is effective as shareholders’ approval. We will file the Amendment with the New York Department of State on or after March 3, 2008, and it will become effective on the date of such filing (the “Effective Date”). The Amendment to the Certificate of Incorporation provides that each thirty-five shares of common stock outstanding on the Effective Date will be exchanged for one post-Reverse Split share of Company common stock (“New Common Stock”).No fractional shares or scrip will be issued; rather, shareholders who would otherwise be entitled to a fractional share as a result of the Reverse Split will be issued one whole share of New Common Stock in lieu of the fraction. 2 Reasons for Approving the Reverse Stock Split There are two primary reasons why the Board of Directors approved the Reverse Split.The first reason is the exhaustion of our authorized stock.
